             Case 2:11-cr-00120-JCC Document 1225 Filed 10/23/20 Page 1 of 2




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR11-0120-JCC-1
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    JACOB SAUL STUART,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Defendant recently filed a pro se motion
18   for compassionate release (Dkt. No. 1223). Counsel has been appointed to represent Defendant
19   in this matter. (Dkt. No. 1224.) Accordingly, the Court hereby ORDERS as follows:
20      1. Counsel for Defendant shall file any amended or substituted motion on or before
21          November 9, 2020;
22      2. The United States shall file a response on or before November 18, 2020;
23      3. Any reply brief will be filed on or before November 24, 2020.
24      4. The Clerk is DIRECTED to renote Defendant’s motion for compassionate release (Dkt.
25          No. 1223) to November 24, 2020.
26


     MINUTE ORDER
     CR11-0120-JCC-1
     PAGE - 1
             Case 2:11-cr-00120-JCC Document 1225 Filed 10/23/20 Page 2 of 2




 1          DATED this 23rd day of October 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR11-0120-JCC-1
     PAGE - 2
